_____________

                            No. 95-2278WM
                            _____________

Carolyn C. Stroer,               *
                                 *
                Appellant,       *
                                 *   Appeal from the United States
     v.                          *   District Court for the Western
                                 *   District of Missouri.
Shirley S. Chater, Commissioner *
of the Social Security           *   [UNPUBLISHED]
Administration,                  *
                                 *
                Appellee.        *
                           _____________

                     Submitted:   January 5, 1996

                        Filed: January 19, 1996
                           _____________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________


PER CURIAM.


     Carolyn C. Stroer appeals the district court's grant of
summary judgment affirming the Commissioner of Social Security's
decision to deny Stroer disability insurance benefits and
supplemental security income. We affirm.


     The Administrative Law Judge (ALJ) found Stroer's complaints
of fatigue and associated functional limitations resulting from
childhood polio somewhat incredible because of inconsistencies in
her testimony about her reported activities. Having reviewed the
record, we conclude the ALJ properly considered the criteria in
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (later
history omitted), in discounting Stroer's subjective complaints and
exertional limitations. We believe the ALJ properly formulated the
hypothetical question including only those impairments and
resulting limitations found to be credible.      See Rappoport v.
Sullivan, 942 F.2d 1320, 1323-24 (8th Cir. 1991) (hypothetical
question need only include claimant's limitations found credible).
The evidence also supports the ALJ's hypothetical supposition that
Stroer possessed the ability to do very light work if provided an
opportunity to sit frequently.     Considering the evidence that
supports and detracts from the ALJ's decision, we conclude the
decision is supported by substantial evidence in the record as a
whole.   See Robinson v. Sullivan, 956 F.2d 836, 838 (8th Cir.
1992).


     We also conclude Stroer has not established she was denied due
process because the district court used a summary-style opinion.
The district court stated it had "reviewed the parties' briefs, the
decision of the ALJ, the transcript of the hearing and the
additional medical and documentary evidence." The district court's
use of identical language in other orders does not imply that it
"rubber stamped" the agency's decision.


     Affirmed.


     A true copy.


          Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-